[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 13, 2005
                              No. 05-11291                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 03-00093-CR-3-RV

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DUNCAN A. WALTON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________
                            (September 13, 2005)


Before BIRCH, BARKETT and COX, Circuit Judges.

PER CURIAM:

     Jonathan W. Dingus, appointed counsel for Duncan A. Walton, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Walton’s conviction and sentence is AFFIRMED.




                                          2